IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                       AT JACKSON

                               MAY 1997 SESSION



JAMES E. DELBRIDGE,                *      C.C.A. # 02C01-9605-CR-00142

      Appellant,                   *      SHELBY COUNTY

VS.                                *      Hon. L. T. Lafferty, Judge

STATE OF TENNESSEE,

      Appellee.
                                   *

                                   *
                                          (Post-Conviction)
                                                               FILED
For Appellant:                            For Appellee:
                                                               August 27, 1997
James E. Delbridge, pro se                Charles W. Burson
Cold Creek Correctional Facility          Attorney General & Reporter
Route 2, Box 1000
Henning, TN 38041-1000                    Deborah A. Tullis
                                                              Cecil Crowson, Jr.
                                          Assistant Attorney General
                                          450 James Robertson Parkway ourt Clerk
                                                               Appellate C
                                          Nashville, TN 37243-0493

                                          Karen Cook
                                          Assistant District Attorney General
                                          Criminal Justice Complex
                                          201 Poplar Avenue
                                          Memphis, TN 38103




OPINION FILED:_____________________




AFFIRMED




GARY R. WADE, JUDGE
                                        OPINION

              The petitioner, James E. Delbridge, appeals the trial court's denial of

his petition for post-conviction relief. The dispositive issue is whether the trial court

correctly dismissed the petition without an evidentiary hearing on the basis that it

was barred by the statute of limitations. We affirm the judgment of dismissal.



              On May 9, 1981, the petitioner was convicted of second degree

murder and sentenced to a term of forty-five years. This court affirmed on direct

appeal, State v. Delbridge, 630 S.W.2d 626 (Tenn. Crim. App. 1981), and

application for permission to appeal was denied by the supreme court on December

28, 1981. Thereafter, the petitioner made other attacks upon his conviction. In an

order filed December 21, 1987, the supreme court, while dismissing the petitioner's

third post-conviction petition, made the following observation about his first two

applications for post-judgment relief: "[The] [d]efendant filed a post-conviction

petition in 1982 and a writ of error coram nobis in 1984, both of which were

dismissed in the trial court and the dismissals affirmed by the Court of Criminal

Appeals." Delbridge v. State, 742 S.W.2d 266, 266 (Tenn. 1987).



              In this November 14, 1995, petition, the petitioner primarily alleged that

he had been denied due process by the jury instruction on reasonable doubt. See

Cage v. Louisiana, 498 U.S. 39 (1991). The petitioner also argued that his counsel

was ineffective for having failed to argue that the reasonable doubt instruction was

unconstitutional. The trial court dismissed the petition without an evidentiary hearing

and without the appointment of counsel for three reasons:

              (1) the petition was not timely filed;

              (2) the issue had been waived for the failure to present it
              in a prior proceeding; and

              (3) that, as to the claim of ineffective assistance of

                                            2
                 counsel, the ground had been previously determined.

See Tenn. Code Ann. § 40-30-206 (1996 Supp.). The trial court considered and

rejected the merits of the petitioner's claim that the reference to moral certainty in

the jury instructions violated due process. We concur in the observations by the trial

court. Even without considering the procedural bars, 1 the due process claim lacks

merit as does the allegation of ineffective assistance of counsel for failure to assert

the ground.



                 In Cage v. Louisiana, the United State Supreme Court held that the

terms, "actual substantial doubt" and "grave" uncertainty in determining whether the

doubt was sufficient for acquittal, lowered the necessary burden of proof required for

conviction; when those phrases were considered along with the term "moral

certainty," a reasonable juror could have interpreted the instruction to allow finding

of guilt based on a degree of proof below that required by the due process clause.

498 U.S. at 41. In Sullivan v. Louisiana, 508 U.S. 275 (1993), it was determined

that a deficient reasonable doubt instruction is never harmless error.



                 Here, the petitioner relies upon recent decisions by the United States

Supreme Court by attacking the use of the term "moral certainty" in conjunction with

the reasonable doubt standard. This very terminology, however, has been

approved by this court as long as not used in connection with other qualifying

phrases such as "substantial" or "grave." See, e.g., State v. Hallock, 875 S.W.2d
285 (Tenn. Crim. App. 1993); Eanos Earl Hunt v. State, No. 03C01-9308-CR-00266

        1
           A majority of this panel adheres to the view that the 1995 amendm ent to the Post-Conviction
Procedure Act did not create an opportunity to file a post-conviction claim within one year after May
10, 1995 , for tho se p etitioners who h ad b een barred b y the form er thre e-year statu te of lim itations.
See Te nn. C ode Ann . § 40-30-102 (repealed 19 95); T enn . Code A nn. § 40-3 0-20 2 (19 96 S upp .).
Also , the statutory defe nse of wa iver would likely bar this claim . See Ho use v. State , 911 S.W .2d 705
(Tenn. 1995). The presumption of waiver is not overcome by an allegation that the petitioner was not
personally aware of a ground for relief. W aiver is to be determined by an objective standard and the
petitioner is boun d by the action or inac tion of his co uns el. Id.



                                                      3
(Tenn. Crim. App., at Knoxville, Feb. 3, 1994); State v. Gary Lee Blank, No. 01C01-

9105-CC-00139 (Tenn. Crim. App., at Nashville, Feb. 29, 1992). Here, the

petitioner offers no proof that the reference to moral certainty lowered the degree of

proof in violation of the due process clause. The trial court found favorably for the

state on this issue. Because there was no error in the instructions, counsel for the

petitioner cannot be deemed ineffective for having failed to allege the ground as a

means of relief.



              Accordingly, the judgment is affirmed.



                                          __________________________________
                                          Gary R. Wade, Judge

CONCUR:



______________________________
John H. Peay, Judge



_______________________________
Thomas T. Woodall, Judge




                                           4